736 F.2d 706
MISSOURI PACIFIC TRUCK LINES, INC., Appellee,v.The UNITED STATES, Appellant.
Appeal No. 84-604.
United States Court of Appeals,Federal Circuit.
June 20, 1984.

Appealed from U.S. Claims Court;  Nettesheim, Judge.
George L. Squires, Washington, D.C., argued for appellant.  With him on the brief were Glenn L. Archer, Jr., Asst. Atty. Gen., Michael L. Paup and Carleton D. Powell, Washington, D.C.
William M. Paul, Washington, D.C., argued for appellee.  With him on the brief was John B. Jones, Jr., Washington, D.C.
Before MARKEY, Chief Judge, and FRIEDMAN and NEWMAN, Circuit Judges.
PER CURIAM.


1
The judgment of the United States Claims Court is affirmed on the basis of the opinion of Judge Nettesheim, reported at 3 Cl.Ct. 14 (1983).